UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2015 Commission File Number 1-12260 COCA-COLA FEMSA, S.A.B. de C.V. (Translation of registrant’s name into English) United Mexican States (Jurisdiction of incorporation or organization) Mario Pani No. 100 Col. Santa Fe Cuajimalpa Delegación Cuajimalpa México, D.F. 03348 México (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. 2015 THIRD - QUARTER AND FIRST NINE MONTHS RESULTS Mexico City, October 28, 2015, Coca-Cola FEMSA, S.A.B. de C.V. (BMV: KOFL, NYSE: KOF) (“Coca-Cola FEMSA” or the “Company”), the largest franchise bottler in the world, announces results for the third quarter of 2015: · Comparable revenues grew 10.2% for the third quarter of 2015. · Comparable operating income grew 16.4% for the third quarter of 2015 with a margin expansion of 70 basis points. · Comparable operative cash flow grew 21.0% for the third quarter of 2015 with a margin expansion of 190 basis points. · Comparable earnings per share reached Ps. 0.86 in the third quarter of 2015. Excluding a one-time tax benefit registered during the third quarter of 2014, comparable EPS would have grown 5.7%. In an effort to provide our readers with a more useful representation of our company's underlying financial and operating performance we are including the term “Comparable”. This means, with respect to a year-over-year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. Currently, the only operation that qualifies as a hyperinflationary economy is Venezuela. In preparing this measure, management has used its best judgment, estimates and assumptions in order to maintain comparability. To translate the third quarter and year to date 2015 reported results of Venezuela we use the SIMADI exchange rate of 199.42 bolivars per USD, as compared with 12.00 bolivars per USD in the same periods of 2014. Additionally, the average depreciation of currencies in our main operations this quarter, as compared with the same period of 2014, was: Brazilian real (55.9%), Colombian peso (54.0%), Mexican peso (25.1%) and Argentine peso (11.5%). Third Quarter Year to Date Results as Reported Comparable as Reported Comparable 2015 D % 2015 D % 2015 D % 2015 D % Total revenues 37,661 (9.9%) 35,945 10.2% 109,513 (11.0%) 105,027 8.1% Gross profit 17,934 (8.4%) 17,092 12.5% 51,656 (10.4%) 49,400 9.8% Operating income 5,467 (6.1%) 5,186 16.4% 15,709 (4.9%) 15,095 15.5% Net income attributable to equity holders of the company 1,988 (40.5%) 1,783 (30.9%) 6,918 (17.8%) 6,498 (5.6%) Earnings per share 0.96 0.86 3.34 3.13 Operative cash flow 7,988 (0.3%) 7,584 21.0% 21,935 (5.5%) 20,914 13.1% LTM 3Q 15 FY 2014 Δ% Net debt 56,863 53,069 7.1% Net debt / Operative cash flow 1.89 1.87 Operative cash flow/ Interest expense, net 5.72 5.49 Capitalization 43.0% 37.7% Expressed in millions of Mexican pesos. Quarterly & YTD earnings / outstanding shares as of the end of period. Outstanding shares as of 3Q'15 were 2,072.9 million. Operative cash flow operating income + depreciation + amortization & other operative non-cash charges. Net debt total debt - cash Total debt / (long-term debt + shareholders' equity) Comparable: with respect to a year over year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. October 28, 2015 Page 1 Message from the Chief Executive Officer “We delivered positive comparable operating results this quarter aided by our local pricing initiatives, active hedging strategy, and focus on operational efficiency, enabling us to deliver a solid margin expansion. In Mexico, volume and transaction growth continued to accelerate as our relentless emphasis on point-of-sale execution, combined with our brand strength and packaging diversification, better position us to capture a recovering consumer environment. Once again, we built on our very strong year-over-year volume and pricing growth in Colombia, while we gained market share and continued our solid top- and bottom-line performance in Argentina. Moreover, in Brazil, we continued to gain market share in the sparkling beverage category and improved our profitability despite a weak consumer environment, one-time expenses, and ongoing currency volatility, reinforcing the strong defensive profile of that operation. In Asia, we continued our successful turnaround of the Philippines operation, accelerating the volume growth of our core portfolio and achieving more consistent improvement in our profitability. This year, we continued to drive innovation throughout our portfolio. In Brazil, we complemented our guaraná platform with Schweppes Guaraná Class and bolstered our Leao Fuze tea portfolio. In Mexico, we reinforced our sparkling beverage portfolio, leveraging the innovative Jugos del Valle platform to launch Naranja & Nada and Limon & Nada , sparkling orangeade and lemonade, which are certain to appeal to our consumers. Also in Mexico, we reinforced Santa Clara ’s portfolio by launching semi-skim milk, which will strengthen the successful performance of our Santa Clara dairy brand this year. As we continue to revolutionize our organization’s capabilities, skills, and operating models to capture profitable future growth, we remain focused on the short term: successfully navigating the current complex environment, delivering profitable results, and continuing to create value for all of our stakeholders,” said John Santa Maria Otazua, Chief Executive Officer of the Company. Consolidated Results Comparable means, with respect to a year-over-year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. From our operations, only Venezuela qualifies as a hyperinflationary economy. Comparable total revenues grew 10.2% to Ps. 35,945 million driven by average price per unit case growth across our operations and volume growth in Mexico, Colombia, Argentina and Central America. The comparable number of transactions grew 1.4% to more than 4.7 billion. Transactions of our sparkling beverage portfolio remained flat driven by a contraction in Brazil which was offset by growth in the rest of our operations, highlighting 3.4% growth in Argentina and an increase of 2.7% and 2.3% in Colombia and Mexico, respectively. Transactions of water, including bulk water, grew 2.5% driven by the performance of Colombia which offset a contraction in Mexico. Our still beverage category increased transactions by 10.2%, mainly driven by Colombia, Mexico, Argentina and Central America. Comparable sales volume grew 1.5% to 804.1 million unit cases in the third quarter of 2015 as compared to the same period in 2014. Our sparkling beverage portfolio grew 0.8% mainly driven by Mexico and Colombia, which offset a contraction in Brazil . Volume of our bottled water portfolio increased 2.1% driven by Brisa and Manantial in Colombia, Aquarius and Bonaqua in Argentina and Crystal in Brazil, which compensated for a decline of Ciel in Mexico. Our still beverage category increased 14.3% driven by Vallefrut , Del Valle , Santa Clara and Powerade in Mexico; Cepita, Hi-C and Powerade in Argentina and Del Valle Fresh in Colombia. Volume of our bulk water portfolio decreased 0.7% mainly due to a decline of Ciel in Mexico. Comparable gross profit grew 12.5% to Ps. 17,092 million with a gross margin expansion of 100 basis points in the period. In local currency, the benefit of lower sweetener and PET prices, in combination with our currency hedging strategy, was partially offset by the depreciation of the average exchange rate of the Brazilian Real , the Colombian Peso , the Mexican Peso and the Argentine Peso as applied to our U.S. dollar-denominated raw material costs. October 28, 2015 Page 2 Comparable operating income grew 16.4% to Ps. 5,186 million with a margin expansion of 70 basis points to reach 14.4% in the third quarter of 2015. On a comparable basis, during the third quarter of 2015 the other operative expenses net line recorded an expense of Ps. 331 million, mainly due to certain restructuring charges and negative operating currency fluctuation effects across our territories. T he comparable reported share of the profits of associates and joint ventures line recorded a loss of Ps. 124 million in the third quarter of 2015, mainly due to an equity method loss from our stake in Coca-Cola FEMSA Philippines, Inc., net of gains recorded in our participation in Mexico’s and Brazil’s non-carbonated beverage joint-ventures. This compares to a loss of Ps. 220 million recorded in the third quarter of 2014. Our comparable comprehensive financing result in the third quarter of 2015 recorded an expense of Ps. 2,316 million, as compared to an expense of Ps. 1,649 million in the same period of 2014. During the quarter we registered a foreign exchange loss as a result of the quarterly depreciation of the Mexican peso as applied to our US dollar-denominated net debt position of approximately US$ 700 million. During the third quarter of 2015, comparable income tax as a percentage of income before taxes was 34.4% as compared to 10.4% in the same period of 2014. The difference between the effective tax rate in 2015 and 2014 is related to a one-time benefit registered during 2014 resulting from the settlement of certain contingent tax liabilities under the tax amnesty program offered by the Brazilian tax authorities. Comparable operative cash flow grew 21.0% to Ps. 7,584 million with a margin expansion of 190 basis points as compared to the same period of 2014. Comparable net controlling interest income reached Ps. 1,783 million in the third quarter of 2015, resulting in earnings per share (EPS) of Ps. 0.86 (Ps. 8.60 per ADS) . Excluding the one-time tax benefit registered during the third quarter of 2014, comparable net controlling interest income and EPS would have grown 5.7%. As reported figures Total sales volume grew 1.1% to 864.7 million unit cases in the third quarter of 2015 as compared to the same period in 2014. Total revenues decreased 9.9% to Ps. 37,661 million in the third quarter of 2015, mainly driven by the negative translation effect resulting from using the SIMADI exchange rate to translate the results of our Venezuelan operation and the depreciation of the Brazilian real and Colombian peso . Gross profit decreased 8.4% to Ps. 17,934 million and gross margin expanded 70 basis points to 47.6%. Operating income declined 6.1% to Ps. 5,467 million and operating margin expanded 60 basis points to 14.5%. Operative cash flow decreased 0.3% to Ps. 7,988 million and operating cash flow margin expanded 200 basis points to reach 21.2%. These declines were mainly driven by the previously mentioned negative translation effects. Reported consolidated net controlling interest income reached Ps. 1,988 million in the third quarter of 2015, resulting in reported earnings per share (EPS) of Ps. 0.96 (Ps. 9.59 per ADS) . See page 17 for average and end of period exchange rates for the third quarter of 2015 and the first nine months of 2015. Computed on the basis 2,072.9 million shares (each ADS represents 10 local shares). October 28, 2015 Page 3 Balance Sheet As of September 30, 2015, we had a cash balance of Ps. 17,425 million, including US$ 521 million denominated in U.S. dollars, an increase of Ps. 4,467 million compared to December 31, 2014. This difference was mainly driven by cash flow generation across our territories and the effect of the depreciation of the Mexican peso as applied to our U.S. dollar denominated cash position, net of the payment of the first installment of the dividend in the amount of Ps. 3,213 million, during May of 2015. As of September 30, 2015, total short-term debt was Ps. 5,469 million and long-term debt was Ps. 68,819 million. Total debt increased by Ps. 8,261 million, compared to year end 2014 mainly due to the negative translation effect resulting from the depreciation of the end of period exchange rate of the Mexican peso as applied to our U.S. dollar denominated debt position. Net debt increased Ps. 3,794 million compared to year end 2014. As a result of the devaluation of the Brazilian real and the Colombian peso , and the use of the SIMADI exchange rate to translate the results of our Venezuelan subsidiary, we recognized in the cumulative translation account in our consolidated financial statements as of September 30, 2015, a reduction in equity of Ps. 7,900 million as a result of the valuation of our net investment in Venezuela, Brazil and Colombia at these rates. The weighted average cost of debt for the quarter, including the effect of debt swapped to Brazilian reals at a floating rate, was 8.2%. The following charts set forth the Company’s debt profile by currency and interest rate type and by maturity date as of September 30, 2015. Currency % Total Debt % Interest Rate Floating Mexican pesos 30.4% 24.9% U.S. dollars 34.2% 0.0% Colombian pesos 1.8% 100.0% Brazilian reals 32.7% 95.3% Argentine pesos 0.9% 85.4% After giving effect to interest rate swaps Calculated by weighting each year’s outstanding debt balance mix Debt Maturity Profile Maturity Date 2020+ % of Total Debt 0.3% 7.6% 1.9% 30.6% 0.2% 59.4% (1) See page 17 for average and end of period exchange rates for the third quarter of 2015 and the first nine months of 2015. October 28, 2015 Page 4 Mexico & Central America Division (Mexico, Guatemala, Nicaragua, Costa Rica and Panama) Comparable means, with respect to a year-over-year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. From our operations, only Venezuela qualifies as a hyperinflationary economy. Comparable total revenues from our Mexico and Central America division increased 8.9% to Ps. 20,821 million in the third quarter of 2015, as compared to the same period in 2014, mainly driven by accelerated volume growth and a solid 7.5% average price per unit case increase in Mexico. Our division’s average price per unit case, which is presented net of taxes, grew 6.4%, reaching Ps. 40.87. Total transactions in the Mexico and Central America division grew 2.5%, in line with volume performance, totaling more than 2.8 billion in the third quarter of 2015. Transactions of our sparkling beverage portfolio grew 2.2% mainly driven by a 1.7% increase in transactions of brand Coca-Cola in Mexico and a 5.8% and 8.0% increase in flavored sparkling beverages in Mexico and Central America, respectively. Our still beverage category increased transactions by 10.6%, mainly driven by Mexico, which generated more than 23 million incremental transactions. Transactions of water, including bulk water, decreased 4.0% driven by a decline in Mexico. Total sales volume increased 2.4% to 509.1 million unit cases in the third quarter of 2015, as compared to the same period of 2014. Volume in Mexico increased 2.5% and volume in Central America increased 1.8%. Our sparkling beverage category increased 2.9% driven by growth of brand Coca-Cola , Mundet and Fanta in Mexico. Our still beverage category grew 16.6% mainly driven by the performance of Vallefrut and the Del Valle juice portfolio, coupled with our Santa Clara dairy business in Mexico. Our personal water portfolio decreased 5.9% and our bulk water portfolio decreased 1.4%. Comparable gross profit grew 10.3% to Ps. 10,589 million in the third quarter of 2015 as compared to the same period in 2014, with a margin expansion of 70 basis points to reach 50.9%. Lower PET and sweetener prices in the division, in combination with our currency hedging strategy, were partially offset by the depreciation of the average exchange rate of the Mexican peso as applied to our U.S. dollar-denominated raw material costs. Comparable operating income in the division grew 14.9% to Ps. 3,382 million in the third quarter of 2015, with a margin expansion of 80 basis points to reach 16.2%. Our operating expenses in the division as a percentage of sales contracted 60 basis points mainly driven by operating leverage and our Mexican operation’s tight control of expenses. Comparable operative cash flow grew 20.9% to Ps. 5,077 million in the third quarter of 2015 as compared to the same period in 2014. Our comparable operative cash flow margin was 24.4%, an expansion of 240 basis points. As reported figures Reported total revenues increased 12.1% in the third quarter of 2015, driven by the aforementioned accelerated volume growth and solid average price per unit case increase in Mexico, coupled with a positive translation effect that resulted from the appreciation of the currencies in our Central American operations vs the Mexican peso. Reported gross profit increased 13.1% in the third quarter of 2015 and gross profit margin reached 50.9%. Our reported operating income increased 17.9% in the third quarter of 2015, and operating income margin reached 16.2%. Reported operative cash flow increased 24.0% in the third quarter of 2015, resulting in a margin of 24.4%. See page 17 for average and end of period exchange rates for the third quarter and the first nine months of 2015. For reporting purposes, all corporate expenses, including the equity method recorded from our stake of the results of Coca-Cola FEMSA Philippines, Inc., are included in the results of the Mexico and Central America division. October 28, 2015 Page 5 South America Division (Colombia, Venezuela, Brazil and Argentina) Comparable means, with respect to a year-over-year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. From our operations, only Venezuela qualifies as a hyperinflationary economy. Comparable total revenues grew 12.1% reaching Ps. 15,124 million, driven by average price per unit case growth across our territories and volume growth in Colombia and Argentina. Revenues of beer in Brazil accounted for Ps. 1,364 million in the third quarter of 2015. Comparable transactions in the division decreased 0.3% totaling more than 1.9 billion in the third quarter of 2015. Transactions of our sparkling beverage portfolio decreased 3.2%, mainly driven by a 7.5% decline in Brazil. Our still beverage category increased transactions by 9.7%, driven by Colombia and Argentina. Transactions of water, including bulk water, increased 14.5% driven by growth across the operations. Comparable total sales volume in our South America division decreased 0.2% to 295.0 million unit cases in the third quarter of 2015 as compared to the same period of 2014. Our water category, including bulk water, grew 11.1% driven by Aquarius, Kin and Bonaqua in Argentina, Brisa and Manantial in Colombia and Crystal in Brazil. The still beverage category grew 11.0% favored by the performance of Del Valle Fresh and Fuze Tea in Colombia, and Cepita, Hi-C and Powerade in Argentina. Our sparkling beverage category decreased 2.3%, driven by a 5.8% decline in Brazil, which was partially offset by growth Colombia and flat volumes in Argentina. We continue to gain market share with Coca-Cola and our flavored sparkling beverages in every country in the region. Comparable gross profit increased 16.0% with a margin expansion of 140 basis points, as a result of lower sweetener and PET prices, in combination with our currency hedging strategy, that were partially offset by the depreciation of the average exchange rate of most of our division’s currencies as applied to our U.S. dollar-denominated raw material costs Comparable operating income grew 18.6% to Ps. 1,804 million, with a margin expansion of 60 basis points as compared to the same period of the previous year. Comparable operative cash flow grew 20.6% to Ps. 2,508 million, reaching an operative cash flow margin of 16.6% and recording a margin expansion of 120 basis points as compared to the same period of 2014. As reported figures Reported total revenues decreased 27.4% to Ps. 16,840 million in the third quarter of 2015, mainly driven by the negative translation effect that resulted from using the SIMADI exchange rate to translate the results of our Venezuelan operation and the depreciation of the Brazilian real and the Colombian peso. Reported gross profit decreased 28.1% to Ps. 7,345 million in the third quarter of 2015 and gross profit margin reached 43.6%. Our reported operating income decreased 29.5% to Ps. 2,085 million in the third quarter of 2015, and operating income margin reached 12.4%. Reported operative cash flow decreased 25.6% to reach Ps. 2,911 million in the third quarter of 2015, resulting in a margin of 17.3%. These declines were mainly driven by the previously mentioned negative translation effect. See page 17 for average and end of period exchange rates for the third quarter and the first nine months of 2015. October 28, 2015 Page 6 Summary of Nine-Month Results Comparable means, with respect to a year-over-year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. From our operations only Venezuela qualifies as a hyperinflationary economy. Comparable total revenues grew 8.1% reaching Ps. 105,027 million, driven by average price per unit case growth in most of our operations and volume growth in Mexico, Colombia, Argentina and Central America. The comparable number of transactions grew 0.5% to close to 14 billion, outperforming volume growth. Transactions of our sparkling beverage portfolio decreased 0.1% mainly driven by a 5.4% contraction in Brazil, which is partially compensated by growth in the rest of the operations. Our still beverage category increased transactions by 4.8%, mainly driven by Colombia, Argentina and Mexico. Transactions of water, including bulk water, increased 1.0% driven by the performance of Colombia and Argentina. Comparable total sales volume decreased 0.1% to 2,342.8 million unit cases in the first nine months of 2015 as compared to the same period in 2014. Our sparkling beverage portfolio decreased 0.1% driven by a contraction in Brazilian volumes that were partially compensated by the positive performance in the rest of our operations . Volume of our bottled water portfolio increased 5.4% driven by Aquarius and Bonaqua in Argentina and Brisa and Manantial in Colombia. Our still beverage category increased 5.3% driven by the performance of the Del Valle portfolio and Santa Clara dairy in Mexico; Cepita , Hi-C and Powerade in Argentina and Del Valle Fresh in Colombia. Volume of our bulk water portfolio decreased 6.0% mainly due to a decline of Ciel in Mexico. Comparable gross profit grew 9.8% to Ps. 49,400 million with a gross margin expansion of 70 basis points in the period. In local currency, the benefit of lower sweetener and PET prices in most of our territories, coupled with our currency hedging strategy, was partially offset by the depreciation of the average exchange rate of the Brazilian Real, the Colombian Peso, the Mexican Peso and the Argentine Peso as applied to our U.S. dollar-denominated raw material costs. Comparable operating income increased 15.5% to Ps. 15,095 million with a margin expansion of 90 basis points to reach 14.4% in the first nine months of 2015. During the first nine months of 2015 the comparable other operative expenses net line recorded an expense of Ps. 707 million, mainly due to certain restructuring charges and negative operating currency fluctuation effects across our territories. T he comparable share of the profits of associates and joint ventures line recorded a gain of Ps. 66 million in the first nine months of 2015, mainly due to equity method gains from our stake in Mexico’s and Brazil’s non-carbonated beverage joint-ventures. Our comparable comprehensive financing result in the first nine months of 2015 recorded an expense of Ps. 5,248 million, as compared to an expense of Ps. 3,793 million in the same period of 2014. During the year we registered a foreign exchange loss as a result of the depreciation of the Mexican peso as applied to our US dollar-denominated net debt position of approximately US$700 million. During the first nine months of 2015, comparable income tax as a percentage of income before taxes was 31.9% as compared to 25.5% in the same period of 2014. The difference between the effective tax rate in 2015 and 2014 is related to a one-time benefit registered during the third quarter of 2014, which resulted from the settlement of certain contingent tax liabilities under the tax amnesty program offered by the Brazilian tax authorities. Comparable operative cash flow grew 13.1% to Ps. 20,914 million with a margin expansion of 90 basis points as compared to the same period of 2014. Comparable consolidated net controlling interest income decreased 5.6% to Ps. 6,498 million in the first nine months of 2015, resulting in earnings per share (EPS) of Ps. 3.14 (Ps. 31.35 per ADS) . Excluding the one-time tax benefit registered during the third quarter of 2014, comparable net controlling interest income and EPS would have grown 8.5% in the first nine months of 2015. As reported figures Total sales volume increased 0.1% to 2,522 million unit cases in the first half of 2015 as compared to the same period in 2014. Total revenues decreased 11.0% to Ps. 109,513 million in the first nine months of 2015, mainly driven by the negative translation effect resulting from using the SIMADI exchange rate to translate the results of our Venezuelan operation and the depreciation of the Brazilian real and Colombian peso. Gross profit decreased 10.4% to Ps. 51,656 million and gross margin reached 47.2% in the first nine months of 2015. Operating income declined 4.9% to Ps. 15,709 million with an operating margin expansion of 90 basis points. Operative cash flow decreased 5.5% to Ps. 21,935 million and operating cash flow margin expanded 120 basis points to reach 20.0%. These declines were mainly driven by the previously mentioned negative translation effects. Consolidated net controlling interest income was Ps. 6,918 million in the first nine months of 2015, resulting in reported earnings per share (EPS) of Ps. 3.34 (Ps. 33.37 per ADS) . See page 17 for average and end of period exchange rates for in the third quarter and the first nine months of 2015. Computed on the basis 2,072.9 million shares (each ADS represents 10 local shares). October 28, 2015 Page 7 Philippines Operation For the third quarter of 2015, volume rose 4.8%, while transactions grew by 2.5% and revenue increased by close to 12%, as compared to the same period of 2014. Volume of our core sparkling beverages grew 10.6% and transactions continued to outperform volume growth mainly driven by the positive performance of the one-way single serve portfolio for flavored sparkling beverages. As a consequence of our transformational initiatives, the Philippines operation continues delivering positive operational results, which have driven important improvements in this franchises financial performance. Recent developments · During September, 2015, Coca-Cola FEMSA was selected for the third time as a member of the Dow Jones Sustainability Emerging Markets Index. · As of November, 2015 we will pay the second installment of the 2014 dividend in the amount of Ps. 1.54 per share. Conference call information Our third quarter 2015 conference call will be held on October 28, 2015, at 12:00 A.M. Eastern Time (10:00 A.M. Mexico City Time). To participate in the conference call, please dial: Domestic U.S.: 888-437-9445 or International: 719-325-2448. Participant code: 103131. We invite investors to listen to the live audiocast of the conference call on the Company’s website, www.coca-colafemsa.com . If you are unable to participate live, the conference call audio will be available at www.coca-colafemsa.com . v v v All the financial information presented in this report was prepared under International Financial Reporting Standards (IFRS). For reporting purposes, all corporate expenses, including the equity method recorded from our stake of the results of Coca-Cola FEMSA Philippines, Inc., are included in the results of the Mexico and Central America division. Starting on February 2013, we are incorporating our stake of the results of Coca-Cola FEMSA Philippines, Inc. through the equity method on an estimated basis. This news release may contain forward-looking statements concerning Coca-Cola FEMSA’s future performance, which should be considered as good faith estimates by Coca-Cola FEMSA. These forward-looking statements reflect management’s expectations and are based upon currently available data. Actual results are subject to future events and uncertainties, many of which are outside Coca-Cola FEMSA’s control, which could materially impact the Company’s actual performance. References herein to “US$” are to United States dollars. This news release contains translations of certain Mexican peso amounts into U.S. dollars for the convenience of the reader. These translations should not be construed as representations that Mexican peso amounts actually represent such U.S. dollar amounts or could be converted into U.S. dollars at the rate indicated. v v v (9 pages of tables to follow) Mexican Stock Exchange Quarterly Filing Coca-Cola FEMSA encourages the reader to refer to our quarterly filing to the Mexican Stock Exchange (Bolsa Mexicana de Valores or BMV) for more detailed information. This filing contains a detailed cash flow statement and selected notes to the financial statements, including segment information. This filing is available at www.bmv.com.mx in the Información Financiera section for Coca-Cola FEMSA (KOF). October 28, 2015 Page 8 Consolidated Income Statement Expressed in millions of Mexican pesos 3Q 15 % Rev 3Q 14 % Rev Reported Δ % YTD 15 % Rev YTD 14 % Rev Reported Δ % Volume (million unit cases) 864.7 855.4 1.1% 2,522.0 2,520.5 0.1% Average price per unit case 41.84 46.88 -10.7% 41.96 46.83 -10.4% Net revenues 37,542 41,689 -9.9% 109,171 122,883 -11.2% Other operating revenues 119 92 29.3% 341 231 47.7% Total revenues 37,661 100% 41,781 100% -9.9% 109,513 100% 123,114 100% -11.0% Cost of goods sold 19,727 52.4% 22,196 53.1% -11.1% 57,856 52.8% 65,478 53.2% -11.6% Gross profit 17,934 47.6% 19,585 46.9% -8.4% 51,656 47.2% 57,636 46.8% -10.4% Operating expenses 11,997 31.9% 13,440 32.2% -10.7% 35,158 32.1% 40,275 32.7% -12.7% Other operative expenses, net 346 0.9% 103 0.2% 235.9% 855 0.8% 462 0.4% 85.0% Operative equity method (gain) loss in associates 124 0.3% 217 0.5% -42.8% (66) -0.1% 383 0.3% -117.2% Operating income 5,467 14.5% 5,825 13.9% -6.1% 15,709 14.3% 16,516 13.4% -4.9% Other non operative expenses, net 184 0.5% (291) -0.7% -163.3% 283 0.3% (233) -0.2% -221.2% Non Operative equity method (gain) loss in associates -0.1% (24) -0.1% 106.8% (124) -0.1% (96) -0.1% 29.4% Interest expense 1,457 1,454 0.2% 4,240 4,305 -1.5% Interest income 100 85 17.4% 283 403 -29.7% Interest expense, net 1,357 1,369 -0.9% 3,956 3,902 1.4% Foreign exchange loss (gain) 930 375 148.1% 1,393 322 332.5% Loss (gain) on monetary position in inflationary subsidiries 209 -102.6% 27 744 -1.0 Market value (gain) loss on ineffective portion of derivative instruments 23 93 -75.7% (111) (67) 66.3% Comprehensive financing result 2,305 2,046 12.7% 5,265 4,901 7.4% Income before taxes 3,029 4,094 -26.0% 10,286 11,944 -13.9% Income taxes 1,029 581 77.1% 3,262 3,275 -0.4% Consolidated net income 2,000 3,513 -43.1% 7,024 8,669 -19.0% Net income attributable to equity holders of the company 1,988 5.3% 3,343 8.0% -40.5% 6,918 6.3% 8,415 6.8% -17.8% Non-controlling interest 12 170 -93.0% 106 254 -58.4% Operating income 5,467 14.5% 5,825 13.9% -6.1% 15,709 14.3% 16,516 13.4% -4.9% Depreciation 1,585 1,520 4.3% 4,659 4,836 -3.7% Amortization and other operative non-cash charges 936 663 41.2% 1,567 1,851 -15.3% Operative cash flow 7,988 21.2% 8,008 19.2% -0.3% 21,935 20.0% 23,203 18.8% -5.5% CAPEX 2,682 2,947 6,977 6,994 Except volume and average price per unit case figures. Sales volume and average price per unit case exclude beer results. Includes total revenues of Ps. 18,058 million from our Mexican operation and Ps. 8,372 million from our Brazilian operation. Includes equity method in Jugos del Valle, Coca-Cola Bottlers Philippines, Inc., Leao Alimentos and Estrella Azul, among others. (5) As of February 2013, we are incorporating our stake of the results of Coca-Cola Bottlers Philippines, Inc. through the equity method on an estimated basis in this line. The operating income and operative cash flow lines are presented as non-gaap measures for the convenience of the reader. Includes equity method in PIASA, IEQSA, Beta San Miguel, IMER and KSP Participacoes. Operative cash flow operating income + depreciation, amortization & other operative non-cash charges. October 28, 2015 Page 9 Comparable Income Statement Expressed in millions of Mexican pesos 3Q 15 % Rev 3Q 14 % Rev Comparable Δ % YTD 15 % Rev YTD 14 % Rev Comparable Δ % Volume (million unit cases) 804.1 792.6 1.5% 2,342.8 2,340.1 0.1% Average price per unit case 42.86 39.03 9.8% 43.25 39.37 9.9% Net revenues 35,826 32,524 10.2% 104,688 96,981 7.9% Other operating revenues 119 80 48.8% 339 200 69.5% Total revenues 35,945 100% 32,604 100% 10.2% 105,027 100% 97,181 100% 8.1% Cost of goods sold 18,853 52.4% 17,409 53.4% 8.3% 55,627 53.0% 52,193 53.7% 6.6% Gross profit 17,092 47.6% 15,195 46.6% 12.5% 49,400 47.0% 44,988 46.3% 9.8% Operating expenses 11,451 31.9% 10,439 32.0% 9.7% 33,664 32.1% 31,295 32.2% 7.6% Other operative expenses, net 331 0.9% 82 0.3% 303.7% 707 0.7% 225 0.2% 214.2% Operative equity method (gain) loss in associates 124 0.3% 220 0.7% -43.6% (66) -0.1% 394 0.4% -116.8% Operating income 5,186 14.4% 4,454 13.7% 16.4% 15,095 14.4% 13,074 13.5% 15.5% Other non operative expenses, net 171 0.5% (183) -0.6% -193.5% 230 0.2% (205) -0.2% -212.4% Non Operative equity method (gain) loss in associates -0.1% (63) -0.2% -39.7% (73) -0.1% (71) -0.1% 2.8% Interest expense 1,448 1,253 15.6% 4,214 3,877 8.7% Interest income 85 25 240.0% 249 307 -18.9% Interest expense, net 1,363 1,228 11.0% 3,965 3,570 11.1% Foreign exchange loss (gain) 930 347 168.1% 1,393 293 375.3% Loss (gain) on monetary position in inflationary subsidiries - - 1 - Market value (gain) loss on ineffective portion of 23 74 -69.5% (111) (70) 59.2% derivative instruments Comprehensive financing result 2,316 1,649 40.4% 5,248 3,793 38.4% Income before taxes 2,737 3,051 -10.3% 9,690 9,557 1.4% Income taxes 942 316 198.1% 3,087 2,436 26.7% Consolidated net income 1,795 2,735 -34.4% 6,603 7,121 -7.3% Net income attributable to equity holders of the company 1,783 5.0% 2,582 7.9% -30.9% 6,498 6.2% 6,884 7.1% -5.6% Non-controlling interest 12 153 -92.2% 105 237 -55.7% Operating income 5,186 14.4% 4,454 13.7% 16.4% 15,095 14.4% 13,074 13.5% 15.5% Depreciation 1,546 1,704 -9.3% 4,551 3,318 37.2% Amortization and other operative non-cash charges 852 796 7.0% 1,268 1,191 6.5% Operative cash flow 7,584 21.1% 6,268 19.2% 21.0% 20,914 19.9% 18,494 19.0% 13.1% Except volume and average price per unit case figures. Sales volume and average price per unit case exclude beer results. Includes total revenues of Ps. 18,058 million from our Mexican operation and Ps. 8,372 million from our Brazilian operation. Includes equity method in Jugos del Valle, Coca-Cola Bottlers Philippines, Inc., Leao Alimentos and Estrella Azul, among others. (5) As of February 2013, we are incorporating our stake of the results of Coca-Cola Bottlers Philippines, Inc. through the equity method on an estimated basis in this line. The operating income and operative cash flow lines are presented as non-gaap measures for the convenience of the reader. Includes equity method in PIASA, IEQSA, Beta San Miguel, IMER and KSP Participacoes. Operative cash flow operating income + depreciation, amortization & other operative non-cash charges. (9) Comparable: with respect to a year over year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. October 28, 2015 Page 10 Consolidated Balance Sheet Expressed in millions of Mexican pesos. Assets Sep-15 Dec-14 Current Assets Cash, cash equivalents and marketable securities Ps. 17,425 Ps. 12,958 Total accounts receivable 7,092 10,339 Inventories 7,675 7,819 Other current assets 6,044 7,012 Total current assets 38,236 38,128 Property, plant and equipment Property, plant and equipment 78,082 81,354 Accumulated depreciation (30,057) (30,827) Total property, plant and equipment, net 48,025 50,527 Investment in shares 17,715 17,326 Intangibles assets and other assets 89,606 97,024 Other non-current assets 19,193 9,361 Total Assets Ps. 212,775 Ps. 212,366 Liabilities and Equity Sep-15 Dec-14 Current Liabilities Short-term bank loans and notes payable Ps. 5,469 Ps. 1,206 Suppliers 11,821 14,151 Other current liabilities 15,359 13,046 Total current liabilities 32,649 28,403 Long-term bank loans and notes payable 68,819 64,821 Other long-term liabilities 7,562 9,024 Total liabilities 109,030 102,248 Equity Non-controlling interest 3,719 4,401 Total controlling interest 100,026 105,717 Total equity 103,745 110,118 Total Liabilities and Equity Ps. 212,775 Ps. 212,366 Includes the effect originated by the depreciation of the Brazilian real, the Colombian peso and the use of the state-run SIMADI exchange rate of 199.10 bolivars per U.S. dollar. October 28, 2015 Page 11 Mexico & Central America Division Expressed in millions of Mexican pesos 3Q15 % Rev 3Q14 % Rev Reported Δ % Comparable Δ % YTD 15 % Rev YTD 14 % Rev Reported Δ % Comparable Δ % Volume (million unit cases) 509.1 497.0 2.4% 2.4% 1,453.7 1,445.1 0.6% 0.6% Average price per unit case 40.87 37.34 9.5% 6.4% 40.00 37.25 7.4% 5.0% Net revenues 20,809 18,557 12.1% 9.0% 58,142 53,823 8.0% 5.7% Other operating revenues 12 23 -47.0% -45.5% 36 67 -46.2% -44.4% Total revenues 20,821 100.0% 18,580 100.0% 12.1% 8.9% 58,178 100.0% 53,890 100.0% 8.0% 5.6% Cost of goods sold 10,232 49.1% 9,215 49.6% 11.0% 7.5% 28,411 48.8% 26,573 49.3% 6.9% 4.3% Gross profit 10,589 50.9% 9,365 50.4% 13.1% 10.3% 29,768 51.2% 27,317 50.7% 9.0% 6.9% Operating expenses 6,784 32.6% 6,187 33.3% 9.7% 6.9% 19,414 33.4% 18,189 33.8% 6.7% 4.7% Other operative expenses, net 303 1.5% 75 0.4% 304.1% 304.0% 569 1.0% 216 0.4% 163.2% 163.0% Operative equity method (gain) loss in associates 119 0.6% 234 1.3% -48.9% -48.7% 3 0.0% 463 0.9% -99.3% -99.1 % Operating income 3,382 16.2% 2,869 15.4% 17.9% 14.9% 9,782 16.8% 8,449 15.7% 15.8% 13.4% Depreciation, amortization & other operative non-cash charges 1,695 8.1% 1,224 6.6% 38.4% 35.1% 3,890 6.7% 3,600 6.7% 8.0% 6.1% Operative cash flow 5,077 24.4% 4,093 22.0% 24.0% 20.9% 13,671 23.5% 12,049 22.4% 13.5% 11.2% Except volume and average price per unit case figures. (2) Includes total revenues of Ps. 18,058 million from our Mexican operation. Includes equity method in Jugos del Valle, Coca-Cola Bottlers Philippines, Inc. and Estrella Azul, among others. As of February 2013, we are incorporating our stake of the results of Coca-Cola Bottlers Philippines, Inc. through the equity method on an estimated basis in this line. The operating income and operative cash flow lines are presented as non-gaap measures for the convenience of the reader. Operative cash flow operating income + depreciation, amortization & other operative non-cash charges. (7) Comparable: with respect to a year over year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. October 28, 2015 Page 12 Comparable South America Division Expressed in millions of Mexican pesos 3Q15 % Rev 3Q14 % Rev Comparable Δ % YTD 15 % Rev YTD 14 % Rev Comparable Δ % Volume (million unit cases) 295.0 295.6 -0.2% 889.1 895.0 -0.7% Average price per unit case 46.28 40.06 15.5% 48.57 41.46 17.2% Net revenues 15,017 13,430 11.8% 46,546 41,960 10.9% Other operating revenues 107 58 84.5% 305 136 124.3% Total revenues 15,124 100.0% 13,488 100.0% 12.1% 46,851 100.0% 42,096 100.0% 11.3% Cost of goods sold 8,621 57.0% 7,882 58.4% 9.4% 27,220 58.1% 24,945 59.3% 9.1% Gross profit 6,503 43.0% 5,606 41.6% 16.0% 19,631 41.9% 17,151 40.7% 14.5% Operating expenses 4,667 30.9% 4,091 30.3% 14.1% 14,248 30.4% 12,753 30.3% 11.7% Other operative expenses, net 27 0.2% 8 0.1% 237.5% 139 0.3% 8 0.0% 1637.5% Operative equity method (gain) loss in associates 5 0.0% (14) -0.1% -135.7% (70) -0.1% (69) -0.2% 1.4% Operating income 1,804 11.9% 1,521 11.3% 18.6% 5,314 11.3% 4,459 10.6% 19.2% Depreciation, amortization & other operative non-cash charges 704 4.7% 558 4.1% 26.2% 1,930 4.1% 1,756 4.2% 9.9% Operative cash flow 2,508 16.6% 2,079 15.4% 20.6% 7,244 15.5% 6,215 14.8% 16.6% Except volume and average price per unit case figures. Sales volume and average price per unit case exclude beer results. Includes total revenues of Ps. 8,372 million from our Brazilian operation. Includes equity method in Leao Alimentos, among others. The operating income and operative cash flow lines are presented as non-gaap measures for the convenience of the reader. Operative cash flow operating income + depreciation, amortization & other operative non-cash charges. (7) Comparable: with respect to a year over year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. Venezuela Operation Expressed in millions of Mexican pesos 3Q15 % Rev 3Q14 % Rev Reported Δ % Comparable Δ % YTD 15 % Rev YTD 14 % Rev Reported Δ % Comparable Δ % Volume (million unit cases) 60.5 62.8 -3.6% -3.6% 179.2 180.4 -0.6% -0.7% Average price per unit case 28.35 117.17 -75.8% 217.9% 25.02 122.81 -79.6% 167.9% Net revenues 1,716 7,358 -76.7% 206.4% 4,485 22,155 -79.8% 166.2% Other operating revenues (0) 5 -100.0% 0.0% (0) 20 -100.0% -100.0% Total revenues 1,716 100.0% 7,363 100.0% -76.7% 206.4% 4,485 100.0% 22,175 100.0% -79.8% 165.9% Cost of goods sold 875 51.0% 3,703 50.3% -76.4% 210.3% 2,229 49.7% 10,985 49.5% -79.7% 166.7% Gross profit 841 49.0% 3,660 49.7% -77.0% 202.5% 2,255 50.3% 11,190 50.5% -79.8% 165.0% Operating expenses 545 31.8% 2,473 33.6% -78.0% 189.4% 1,494 33.3% 7,862 35.5% -81.0% 149.7% Other operative expenses, net 16 0.9% 15 0.2% 4.4% 1500.0% 149 3.3% 233 1.1% -36% 728% Operating income 281 16.4% 1,172 15.9% -76.1% 215.7% 614 13.7% 3,095 14.0% -80.2% 161.3% Depreciation, amortization & other operative non-cash charges 123 7.2% 290 3.9% -57.6% 459.1% 406 9.1% 1,110 5.0% -63.4% 383.3% Operative cash flow 404 23.5% 1,462 19.9% -72.4% 264.0% 1,021 22.8% 4,205 19.0% -75.7% 219.7% Except volume and average price per unit case figures. Operative cash flow operating income + depreciation, amortization & other operative non-cash charges. (3) Comparable: with respect to a year over year comparison, the change in a given measure excluding the effects of (1) mergers, acquisitions and divestitures, (2) translation effects resulting from exchange rate movements and (3) the results of hyperinflationary economies in both periods. October 28, 2015 Page 13 South America Division Expressed in millions of Mexican pesos 3Q15 % Rev 3Q14 % Rev Reported Δ % YTD 15 % Rev YTD 14 % Rev Reported Δ % Volume (million unit cases) 355.5 358.4 -0.8% 1,068.3 1,075.4 -0.7% Average price per unit case 43.23 60.11 -28.1% 44.62 59.70 -25.3% Net revenues 16,733 23,133 -27.7% 51,030 69,060 -26.1% Other operating revenues 107 68 57.0% 305 167 82.7% Total revenues 16,840 100.0% 23,201 100.0% -27.4% 51,335 100.0% 69,227 100.0% -25.8% Cost of goods sold 9,495 56.4% 12,979 55.9% -26.8% 29,448 57.4% 38,907 56.2% -24.3% Gross profit 7,345 43.6% 10,222 44.1% -28.1% 21,887 42.6% 30,320 43.8% -27.8% Operating expenses 5,212 31.0% 7,253 31.3% -28.1% 15,744 30.7% 22,089 31.9% -28.7% Other operative expenses, net 43 0.3% 29 0.1% 47.8% 286 0.6% 244 0.4% 17.2% Operative equity method (gain) loss in associates 5 0.0% (17) -0.1% -128.0% (70) -0.1% (80) -0.1% -12.1% Operating income 2,085 12.4% 2,957 12.7% -29.5% 5,928 11.5% 8,067 11.7% -26.5% Depreciation, amortization & other operative non-cash charges 826 4.9% 958 4.1% -13.8% 2,336 4.6% 3,088 4.5% -24.4% Operative cash flow 2,911 17.3% 3,915 16.9% -25.6% 8,264 16.1% 11,155 16.1% -25.9% Except volume and average price per unit case figures. Sales volume and average price per unit case exclude beer results. Includes total revenues of Ps. 8,372 million from our Brazilian operation. Includes equity method in Leao Alimentos, among others. The operating income and operative cash flow lines are presented as non-gaap measures for the convenience of the reader. Operative cash flow operating income + depreciation, amortization & other operative non-cash charges. October 28, 2015 Page 14 For the three months ended September 30, 2015 and 2014 VOLUME Expressed in million unit cases 3Q 15 3Q 14 Sparkling Water Bulk Water (2) Still Total Sparkling Water Bulk Water (2) Still Total Mexico 342.2 23.8 77.1 25.1 468.1 330.9 25.4 78.1 22.3 456.7 Central America 32.8 2.4 0.0 5.8 41.0 33.6 2.4 0.1 4.2 40.3 Mexico & Central America 375.0 26.2 77.1 30.9 509.1 364.5 27.8 78.2 26.5 497.0 Colombia 57.0 7.4 7.1 9.4 81.0 54.1 6.3 7.1 7.8 75.3 Venezuela 51.9 3.5 0.3 4.9 60.5 53.9 3.7 0.6 4.7 62.8 Brazil 139.1 9.8 1.3 8.1 158.3 147.6 9.1 1.2 8.6 166.5 Argentina 46.7 5.2 0.5 3.3 55.7 46.7 4.3 0.2 2.5 53.8 South America 294.7 25.8 9.3 25.7 355.5 302.4 23.4 9.1 23.5 358.4 Total 669.7 52.0 86.4 56.6 864.7 666.9 51.2 87.3 50.0 855.4 Excludes water presentations larger than 5.0 Lt ; includes flavored water Bulk Water Still bottled water in 5.0, 19.0 and 20.0 - liter packaging presentations; includes flavored water TRANSACTIONS Expressed in million transactions 3Q 15 3Q 14 Sparkling Water Still Total Sparkling Water Still Total Mexico 2,049.2 182.1 221.4 2,452.7 2,002.7 190.4 197.8 2,390.8 Central America 283.7 14.5 61.7 359.8 279.3 14.4 58.3 352.0 Mexico & Central America 2,332.9 196.6 283.1 2,812.5 2,282.0 204.8 256.0 2,742.8 Colombia 432.0 97.5 88.7 618.1 420.8 79.0 63.9 563.6 Venezuela 279.7 19.1 39.6 338.3 293.5 21.4 44.2 359.1 Brazil 873.2 84.3 91.3 1,048.8 941.9 80.8 102.9 1,125.6 Argentina 216.3 26.8 24.4 267.5 209.2 22.3 19.6 251.1 South America 1,801.2 227.6 244.0 2,272.8 1,865.4 203.5 230.6 2,299.4 Total 4,134.1 424.2 527.1 5,085.4 4,147.4 408.2 486.6 5,042.2 October 28, 2015 Page 15 For the nine months ended September 30, 2015 and 2014 VOLUME Expressed in million unit cases YTD 15 YTD 14 Sparkling Water Bulk Water (2) Still Total Sparkling Water Bulk Water (2) Still Total Mexico 967.8 78.1 214.3 69.8 1,330.1 949.3 77.8 229.4 67.6 1,324.1 Central America 101.8 7.0 0.2 14.6 123.6 101.2 7.1 0.3 12.4 121.0 Mexico & Central America 1,069.6 85.1 214.5 84.4 1,453.7 1,050.5 84.9 229.7 80.0 1,445.1 Colombia 164.3 20.3 21.0 25.9 231.4 157.6 17.6 21.5 21.8 218.5 Venezuela 154.5 10.8 1.1 12.9 179.2 154.6 10.0 1.6 14.1 180.4 Brazil 429.5 30.9 3.7 25.0 489.1 456.9 29.7 3.8 27.2 517.7 Argentina 141.5 15.7 1.4 10.0 168.6 139.0 12.3 0.4 7.1 158.8 South America 889.8 77.6 27.2 73.7 1,068.3 908.1 69.6 27.4 70.3 1,075.4 Total 1,959.4 162.7 241.7 158.2 2,522.0 1,958.6 154.5 257.1 150.3 2,520.5 Excludes water presentations larger than 5.0 Lt ; includes flavored water Bulk Water Still bottled water in 5.0, 19.0 and 20.0 - liter packaging presentations; includes flavored water TRANSACTIONS Expressed in million transactions YTD 15 YTD 14 Sparkling Water Still Total Sparkling Water Still Total Mexico 5,854.0 530.5 621.3 7,005.9 5,752.9 580.9 593.5 6,927.4 Central America 850.1 44.2 182.0 1,076.3 835.6 42.1 174.7 1,052.3 Mexico & Central America 6,704.2 574.8 803.3 8,082.2 6,588.5 623.1 768.2 7,979.7 Colombia 1,247.3 262.9 230.0 1,740.3 1,223.0 221.0 179.6 1,623.6 Venezuela 834.3 64.3 114.7 1,013.3 830.6 59.5 127.1 1,017.1 Brazil 2,720.8 263.8 289.9 3,274.5 2,894.7 263.6 328.4 3,486.7 Argentina 642.6 79.5 72.2 794.3 618.5 62.0 55.1 735.6 South America 5,445.0 670.6 706.9 6,822.4 5,566.8 606.2 690.1 6,863.0 Total 12,149.1 1,245.3 1,510.1 14,904.6 12,155.3 1,229.2 1,458.3 14,842.8 October 28, 2015 Page 16 September 2015 Macroeconomic Information Inflation LTM 3Q 2015 YTD Mexico 2.52% 0.73% 0.65% Colombia 5.35% 1.39% 4.76% Venezuela 106.72% 30.53% 77.25% Brazil 9.49% 1.39% 7.64% Argentina 14.45% 3.73% 10.68% Source: inflation is published by the Central Bank of each country. Inflation based on unofficial publications. Average Exchange Rates for each Period Quarterly Exchange Rate (local currency per USD) YTD Exchange Rate (local currency per USD) 3Q 2015 3Q 2014 Δ% YTD 2015 YTD 2014 Δ% Mexico 16.4058 13.1114 25.1% 15.5486 13.1167 18.5% Guatemala 7.6626 7.7674 -1.3% 7.6582 7.7706 -1.4% Nicaragua 27.4210 26.1153 5.0% 27.0894 25.7995 5.0% Costa Rica 540.8066 544.7856 -0.7% 540.7918 545.1330 -0.8% Panama 1.0000 1.0000 0.0% 1.0000 1.0000 0.0% Colombia 2,942.1276 1,910.5851 54.0% 2,636.2140 1,944.3202 35.6% Venezuela 199.1050 11.2148 1675.4% 164.5246 9.7229 1592.1% Brazil 3.5480 2.2752 55.9% 3.1612 2.2896 38.1% Argentina 9.2496 8.2982 11.5% 8.9637 7.9937 12.1% End of Period Exchange Rates Exchange Rate (local currency per USD) Exchange Rate (local currency per USD) Sep 2015 Sep 2014 Δ% Jun 2015 Jun 2014 Δ% Mexico 17.0073 13.4541 26.4% 15.5676 13.0323 19.5% Guatemala 7.6755 7.6712 0.1% 7.6245 7.7786 -2.0% Nicaragua 27.5869 26.2733 5.0% 27.2497 25.9521 5.0% Costa Rica 541.0400 545.5200 -0.8% 540.9700 548.6600 -1.4% Panama 1.0000 1.0000 0.0% 1.0000 1.0000 0.0% Colombia 3,121.9400 2,028.4800 53.9% 2,585.1100 1,881.1900 37.4% Venezuela 199.4204 12.0000 1561.8% 197.2980 10.6000 1761.3% Brazil 3.9729 2.4510 62.1% 3.1026 2.2025 40.9% Argentina 9.4220 8.4300 11.8% 9.0880 8.1330 11.7% Venezuela's exchange rate based on SIMADI for 2015 and SICAD for 2014 v v v October 28, 2015 Page 17 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COCA-COLA FEMSA, S.A.B. DE C.V. By: /s/ Héctor Treviño Gutiérrez Héctor Treviño Gutiérrez Chief Financial Officer Date:October 28
